UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LIONEL RAY HAIRSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:11-cv-80387-SGW-RSB; 7:98-cr-00097-SGW-RSB-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lionel Ray Hairston, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lionel    Ray    Hairston        seeks    to    appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The    order     is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)          (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies       this     standard         by         demonstrating         that

reasonable       jurists       would    find      that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief       on    procedural        grounds,        the       prisoner       must

demonstrate       both    that    the    dispositive          procedural        ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently        reviewed       the     record       and    conclude      that

Hairston has not made the requisite showing.                               Accordingly, we

deny Hairston’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately          presented      in    the



                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3